BURGESS, Justice,
dissenting.
I respectfully dissent. I would reverse and remand under points of error one through three. These points of error complain of a modification of the lease agreement by the trial court. The majority states there are no findings of fact or conclusions of law filed. While this is technically true, the judge did state the following:
THE COURT: All right. Well, gentlemen, the court is going to give you the decision right now one, two three. But first let me tell you this. Norman’s, of course, leased all of the premises, and now if Norman’s, Incorporated no longer has all of the lease premises but something less, then it should not be bound in the same manner as if it had all of the premises, like they had before.
But, number one, the court is not going to disturb the lease.
Number two, I am telling you now that permissive use of Lot number 90 is a factor in the Court’s decision.
And, number three, if circumstances change at all, then the Court is going to take another look at this upon proper application of any party.
And as to attorney’s fees, the Court is going to rule that each party pay its own attorney’s fees.
He then incorporated into the final order the following:
THE COURT FINDS that NORMAN’S, INC. contracted to lease all of the demised premises; that if NORMAN'S, INC. now has something less, that it should not be bound in the same manner; that GEORGE WISE has allowed permissive use of Lot 90, Block 15 of the Town of Beaumont to NORMAN’S INC. as a parking lot;
IT IS THEREFORE DECLARED, ORDERED, ADJUDGED, AND DECREED that the lease between NORMAN’S INC., Intervenor and GEORGE WISE, Defendant, shall not be disturbed by the Court, so long as the said GEORGE WISE continues to provide the use as a parking lot, of Lot 90, Block 15 of the Town of Beaumont to NORMAN’S, INC.
It is apparent that the trial judge took into consideration the fact that appellee was allowing appellant the use of some property not mentioned in the original lease. Appellant had alternate pleadings which prayed for damages if the lease was not terminated. This aspect of the case has not been determined.
I would agree with the majority that the trial court was correct in refusing to hold that the lease had been terminated because of the partial condemnation. I disagree *479with the affirmance and would sustain appellant’s contentions regarding the trial court’s modification of the lease. The purpose of declaratory relief is to obtain an interpretation of the contract and a decree in such a case may provide only for a determination of the purpose intended by the instrument and not a modification of its terms. Emmco Ins. Co. v. Burrows, 419 S.W.2d 665, 670 (Tex.Civ.App.—Tyler 1967, no writ). The decree affirmed by the majority modifies the original lease. It is therefore erroneous and requires a reversal. I would reverse and remand. Because the majority fails to do so, I must respectfully dissent.